DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a generation unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is directed to a computer program per se which does not fall within at least one of the four categories of patent eligible subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katano et al. (US 2019/0089923) in view of Yoshikawa et al. (US 2021/0044793).
Regarding claim 1
a generation unit configured to generate 
wherein the generation unit disposes 
Katano is silent regarding 3D models of an object. Yoshikawa, however, teaches/suggests 3D models of an object (Yoshikawa [0055]: “Free viewpoint image generation device 102, which is a server that generates free viewpoint images, acquires the camera videos taken by cameras 101 and uses the camera videos to generate a 3D model and a free viewpoint image;” [0047]: “By using multiple camera videos and free viewpoint images, videos viewed from various directions can be acquired and generated. This enables providing videos that meet the needs of various viewers (for example, a close-up video of a player A or a long-shot video).”). Before the effective filing date of the of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the system of Katano to generate 3D models of the targets as taught/suggested by Yoshikawa to generate free viewpoint images.

Regarding claim 2, Katano as modified by Yoshikawa teaches/suggests: The image processing apparatus according to claim 1, wherein the generation unit sets a target object that is a target of the disposition of the 3D models in the strobe model according to the degree of object relevance (Katano [0034]-[0035]: “Here, the player 221 is set as a current evaluation target 410 ... In such a case, the evaluation target selection unit 130 selects target objects closely associated with the action of the evaluation target 410 as evaluated targets 420 and 430;” [0039]: “The evaluation index extraction unit 140 extracts an evaluation index for generates free viewpoint images, acquires the camera videos taken by cameras 101 and uses the camera videos to generate a 3D model and a free viewpoint image.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 3, Katano as modified by Yoshikawa teaches/suggests: The image processing apparatus according to claim 2, wherein the generation unit sets a non-key object other than the key object as the target object according to a positional relationship between the key object and the non-key object (Katano [0028]: “For example, the target layout extraction unit 122 may extract the spatial position information about the target objects as three-dimensional spatial positions on the field 200 by using a plurality of cameras 210 and/or a device capable of acquiring information relating to a distance and a direction.”).

Regarding claim 8, Katano as modified by Yoshikawa teaches/suggests: The image processing apparatus according to claim 1, wherein the key object is set according to an operation of a user (Katano [0034]: “The main evaluation target 410 is manually selected by the user by using the target input unit 182.”).

claim 9, Katano as modified by Yoshikawa teaches/suggests: The image processing apparatus according to claim 8, wherein an object designated by the user is set as the key object for a UI (User Interface) in which the object is reflected (Katano [0020]-[0021]: “The input device functions as a user interface (UI) unit 180 ... The UI unit 180 includes at least one of a segment input unit 181, a target input unit 182, and an index input unit 183. The UI unit 180 inputs information into the video processing apparatus 100.”).

Claim 10 recites limitations similar in scope to those of claim 1 and is rejected using the same rationale.

Claim 11 recites limitations similar in scope to those of claim 1 and is rejected using the same rationale. Katano as modified by Yoshikawa further teaches/suggests a program (Katano [0022]: “Such units may be implemented by executing a computer program by the CPU.”).

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katano et al. (US 2019/0089923) in view of Yoshikawa et al. (US 2021/0044793) as applied to claim 3 above, and further in view of Hiruta (US 2018/0126272).
Regarding claim 4, Katano further teaches/suggests a distance to the key object (Katano Claim 7: “…wherein the evaluation unit is configured to evaluate the association based on a distance, at a same time, between the target object and the object other than the target object among the predetermined objects.”). wherein the generation unit sets the non-key object of which a distance to the key object is within a predetermined distance as the target object. Hiruta, however, teaches/suggests within a predetermined distance (Hiruta [0018]: “For example, when a “certain object” is a character whose position and posture are to be updated in accordance with an operation of a player, an object existing within a predetermined distance from the character is determined to be an object belonging to the first category.”). Before the effective filing date of the of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the evaluated targets of Katano to be selected when the distance is within a predetermined distance as taught/suggested by Hiruta to be closely associated with the action of the evaluation target.

As such, Katano as modified by Yoshikawa and Hiruta teaches/suggests wherein the generation unit sets the non-key object of which a distance to the key object is within a predetermined distance as the target object (Katano [0034]-[0035]: “Here, the player 221 is set as a current evaluation target 410 ... In such a case, the evaluation target selection unit 130 selects target objects closely associated with the action of the evaluation target 410 as evaluated targets 420 and 430;” Claim 7: “…wherein the evaluation unit is configured to evaluate the association based on a distance, at a same time, between the target object and the object other than the target object among the predetermined objects;” Hiruta [0018]: “For example, when a “certain object” is a character whose position and posture 

Regarding claim 5, Katano as modified by Yoshikawa and Hiruta teaches/suggests: The image processing apparatus according to claim 4, wherein the generation unit sets, as the target objects, the non-key object of which a distance to the key object is within the predetermined distance in one frame (Katano Claim 7: “…wherein the evaluation unit is configured to evaluate the association based on a distance, at a same time, between the target object and the object other than the target object among the predetermined objects;” Hiruta [0018]: “For example, when a “certain object” is a character whose position and posture are to be updated in accordance with an operation of a player, an object existing within a predetermined distance from the character is determined to be an object belonging to the first category.”), and the non-key object of which a distance to the key object is within the predetermined distance in another frame (Katano [0034]: “FIG. 4 illustrates a composite video image 400 as a stroboscopic video image, in which the target areas of the players 221 and 222 in team A and the player 231 in team B in respective frames at times t to (t+k) are superimposed;” Hiruta [0018]: “For example, when a “certain object” is a character whose position and posture are to be updated in accordance with an operation of a player, an object existing within a predetermined distance from the character is determined to be an object belonging to the first category.”). The 

Regarding claim 6, Katano as modified by Yoshikawa and Hiruta teaches/suggests: The image processing apparatus according to claim 4, wherein the generation unit sets, as the target objects, the non-key object of which a distance to the key object is within the predetermined distance (Katano Claim 7: “…wherein the evaluation unit is configured to evaluate the association based on a distance, at a same time, between the target object and the object other than the target object among the predetermined objects;” Hiruta [0018]: “For example, when a “certain object” is a character whose position and posture are to be updated in accordance with an operation of a player, an object existing within a predetermined distance from the character is determined to be an object belonging to the first category.”) and the other non-key object of which a distance to the non-key object of which the distance to the key object is within a predetermined distance is within the predetermined distance (Katano [0038]: “The evaluation target selection unit 130 may exclude objects outside a predetermined area in the camera video image 211, such as spectators outside the field 200, from being set as a target object;” Hiruta [0018]: “For example, when a “certain object” is a character whose position and posture are to be updated in accordance with an operation of a player, an object existing within a predetermined distance from the character is determined to be an object belonging to the first category.” [In view of Katano and Hiruta, the claimed 

Regarding claim 7, Katano as modified by Yoshikawa and Hiruta teaches/suggests: The image processing apparatus according to claim 4, wherein the predetermined distance is set for each key object or each non-key object (Katano Claim 7: “…wherein the evaluation unit is configured to evaluate the association based on a distance, at a same time, between the target object and the object other than the target object among the predetermined objects;” Hiruta [0018]: “For example, when a “certain object” is a character whose position and posture are to be updated in accordance with an operation of a player, an object existing within a predetermined distance from the character is determined to be an object belonging to the first category.”). The same rationale to combine as set forth in the rejection of claim 4 above is incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2004/0017504 – automated stroboscoping
US 2012/0002112 – strobe motion videos
US 2012/0242779 – stroboscopic effect
US 2018/0225852 – generating best-view image
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611